DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 09/15/2022 is acknowledged.  The traversal is on the ground(s) that “no claims are generic”.  This is not found persuasive because there is no claim that includes within its scope the subject matters of both Species A and Species B (see MPEP 806.049d). The requirement is still deemed proper and is therefore made Final.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Furthermore, claim 12 has also been withdrawn from consideration per being directed to a nonelected species. Claim 12 is directed to Species B: Figs 4A-4C. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2022.

Specification
The disclosure is objected to because of the following informalities:
In line 3 of paragraph [0003], the phrase “hitting the xenon on the outer surface a laser” will be interpreted as --hitting the xenon on the outer surface with a laser--         
In line 2 of paragraph [0020], the phrase “A rotary air bearing 212 is situated between the casing 214 and the exhaust tube 214 to allow the exhaust tube 204 to rotate with the drum 118” will be interpreted as --A rotary air bearing 212 is situated between the casing 214 and the exhaust tube 204 to allow the exhaust tube 204 to rotate with the drum 118--            
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “a linear air bearing between the casing and the flange, to accommodate horizontal translation of the casing and the exhaust tube with respect to the flange” which renders the claim indefinite because it is unclear what causes the exhaust tube and the casing to move in a horizontal direction with respect to the flange. More clarity is requested.
Regarding claim 17, the claim recites “further comprising accommodating horizontal translation of the casing and the exhaust tube with respect to a flange” which renders the claim indefinite because it is unclear what causes the exhaust tube and the casing to move in a horizontal direction with respect to the flange. More clarity is requested. 
Claim 7 is rejected due to dependency.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wake (US20040062352A1) in view of Kuritsyn et al. (US20170142817A1, herein after referred to as Kuritsyn).
Regarding claim 1, Wake teaches a light source (plasma X-ray generating apparatus in paragraph [0026]), comprising: a rotatable drum (drum 122 Fig. 1); an exhaust tube (shaft 121 Fig. 1) coupled to the rotatable drum to exhaust nitrogen gas (vapor gas of liquid nitrogen in paragraph [0046]) from an interior (paragraph [0046])of the rotatable drum; a feed tube (liquid nitrogen supply tube 131 Fig. 1) situated within the exhaust tube to provide liquid nitrogen to the interior of the rotatable drum (paragraph [0034]); a casing (bearing assembly holder 112 Fig. 1) to surround at least a portion of the exhaust tube (Fig. 1); and a bearing (roller bearings 113 and 114 Fig. 1) between the exhaust tube and the casing (Fig. 1), to allow the exhaust tube to rotate with the rotatable drum (paragraph [0031]).
Wake teaches the invention as described above but fails to explicitly teach the bearing is a rotary air bearing.
However, Kuritsyn teaches the bearing is a rotary air bearing (drive side gas bearing 148a and end gas bearing 150a Fig. 2) to increase mechanical stability (paragraph [0098]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the light source of Wake to include “the bearing is a rotary air bearing” in view of the teachings of Kuritsyn to increase mechanical stability.
Regarding claim 2, the combined teachings teach further comprising a motor (paragraph [0031] of Wake) to rotate the rotatable drum; wherein the motor is coupled to the rotatable drum (paragraph [0031] of Wake).
The combined teachings teach the invention as described above but fail to explicitly teach the motor is coupled to the rotatable drum independently of the exhaust tube.
However, Applicant has not disclosed that having the motor coupled to the rotatable drum independently of the exhaust tube does anything more than produce the predictable result of rotating the drum so that all surfaces of the drum can be exposed to the coating gas. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the motor, the exhaust tube, and the drum arrangement of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing a rotation of the drum so that all surfaces of the drum can be exposed to the coating gas.
Regarding claim 3, the combined teachings teach wherein: the exhaust tube and the feed tube extend vertically (Fig. 1 and paragraph [0031] of Wake); the rotatable drum is vertically translatable (paragraph [0031] of wake); and the rotary air bearing allows the exhaust tube to translate vertically with the rotatable drum (paragraph [0097] of Kuritsyn).
Regarding claim 4, the combined teachings teach further comprising: a first motor (rotating motor in paragraph [0031] of wake), coupled to the rotatable drum, to rotate the rotatable drum (paragraph [0031] of Wake); and a second motor (vertical displacement motor in paragraph [0031] of Wake), coupled to the rotatable drum, to translate the rotatable drum vertically (paragraph [0031] of Wake).
The combined teachings teach the invention as described above but fail to explicitly teach the motor is coupled to the rotatable drum independently of the exhaust tube and the second motor is coupled to the rotatable drum independently of the exhaust tube.
However, Applicant has not disclosed that having the first and second motors coupled to the rotatable drum independently of the exhaust tube does anything more than produce the predictable result of rotating and vertically translating the drum so that all surfaces of the drum can be exposed to the coating gas. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the first motor, the second motor, the exhaust tube, and the drum arrangement of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing a rotation and a vertical translation of the drum so that all surfaces of the drum can be exposed to the coating gas.
Regarding claim 5, the combined teachings teach the exhaust tube and the feed tube extend above the rotatable drum (Fig.1 of Wake).
The combined teachings teach the invention as described above but fails to explicitly teach wherein: the second motor is situated below the rotatable drum. 
However, Applicant has not disclosed that having the second motor situated below the rotatable drum does anything more than produce the predictable result of vertically translating the rotatable drum. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the second motor and rotatable drum arrangement of the combined teachings and meet the claimed limitations in order to provide the predictable results of vertically translating the rotatable drum.
Regarding claim 10, the combined teachings teach wherein the exhaust tube comprises thermal insulation (the vacuum that is covered by vacuum cover 111 Fig. 1 of Wake is understood to be a thermal insulation).
Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a nut to couple the exhaust tube to the rotatable drum.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
	In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Kuritsyn regarding the coupling between the rotatable drum and the exhaust tube. In essence, Kuritsyn considers attaching the rotatable drum to the exhaust tube (see paragraph [0101] of Kuritsyn). As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the attachment between the rotatable drum and the exhaust tube can only be done in a finite combination as follows: (A) have the rotatable drum and the exhaust tube formed as one integral piece, or (B) have the rotatable drum mechanically attached to the exhaust tube. As per (3), one of ordinary skill in the art would recognize that attaching the rotatable drum to the exhaust tube using a nut will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since the rotatable drum along with the exhaust tube of the prior art of Kuritsyn will continue to rotate and vertically translate regardless of the type of attachment used. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A) or (B) can be done with a reasonable expectation of success. This is supported by the fact that Kuritsyn considers attaching the rotatable drum to the exhaust tube. As per (4), one of ordinary skill in the art would recognize that choosing a nut to attached the rotatable drum to the exhaust tube can be done as a matter of routine optimization, in order to achieve a configuration that would allow for both the rotatable drum and the exhaust tube to rotate and also vertically translate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kuritsyn and to have modified them by attaching the rotatable drum to the exhaust tube with the help of a nut, as a matter of choosing a finite number of predictable solutions, in order to achieve rotation and vertical translation of both the rotatable drum and the exhaust tube, without yielding unpredictable results.
Regarding claim 15, Wake teaches a method of operating a light source (laser plasma X-ray generating apparatus in paragraph [0011]), comprising: rotating a drum (drum 122 Fig. 1 and paragraph [0031]); providing liquid nitrogen (paragraph [0034]) to an interior (paragraph [0034]) of the drum through a feed tube (liquid nitrogen supply pipe 131 Fig. 1); exhausting nitrogen gas (vapor gas of liquid nitrogen in paragraph [0046]) from the interior of the drum through an exhaust tube (shaft 121 Fig. 1) coupled to the drum, wherein the feed tube is situated within the exhaust tube (Fig. 1); and allowing the exhaust tube to rotate with the drum (paragraph [0031]), using a bearing (roller bearings 113 and 114 Fig. 1) between the exhaust tube and a casing (vacuum cover 111 Fig. 1) that surrounds at least a portion of the exhaust tube (Fig. 1).
Wake teaches the invention as described above but fails to explicitly teach the bearing is a rotary air bearing.
However, Kuritsyn teaches the bearing is a rotary air bearing (drive side gas bearing 148a and end gas bearing 150a Fig. 2) to increase mechanical stability (paragraph [0098]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Wake to include “the bearing is a rotary air bearing” in view of the teachings of Kuritsyn to increase mechanical stability.
Regarding claim 16, the combined teachings teach wherein the exhaust tube and the feed tube extend vertically (Fig. 1 and paragraph [0031] of Wake), the method further comprising: vertically translating the drum while rotating the drum (paragraph [0031] of Wake); and allowing the exhaust tube to translate vertically with the drum (paragraph [0031] of wake), using the rotary air bearing (corresponds to the rotary air bearing of Kuritsyn).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wake in view of Kuritsyn and in further view of Goto Tetsuo (JP2001015296A, herein after referred to as Goto).
Regarding claim 13, the combined teachings teach further comprising: a chamber (circular recess 133 Fig. 1 of Wake) to receive the nitrogen gas from the exhaust tube (paragraphs [0036] and [0046] of Wake), wherein the exhaust tube terminates in the chamber (Fig. 1 of Wake) and the chamber has an output (opening 135 Fig. 1 of Wake) to vent the nitrogen gas (paragraphs [0036] and [0046] of Wake).
The combined teachings teach the invention as described above but fail to explicitly teach a heater block between the chamber and the casing, to thermally isolate the casing from the chamber.
 However, Goto teaches a heater block (warming device 52 Fig. 2) between the chamber (corresponds to the chamber of Wake) and the casing (corresponds to the casing of Wake), to thermally isolate the casing from the chamber allowing the temperature to be maintained about or above the liquefaction point of the target material (paragraph [0048]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the light source of the combined teachings to include “a heater block between the chamber and the casing, to thermally isolate the casing from the chamber” in view of the teachings of Goto to allow for the temperature to be maintained about or above the liquefaction point of the target material.
Further, it is understood, claim 13 includes an intended use recitation, for example “…to thermally isolate...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Allowable Subject Matter
Claims 6-7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “further comprising: a flange to level the casing; and a linear air bearing between the casing and the flange, to accommodate horizontal translation of the casing and the exhaust tube with respect to the flange” of claim 6.
The closet prior art reference, Wake (US20040062352A1), teaches a flange to level the casing; however, the reference fails to disclose, suggest or teach “a linear air bearing between the casing and the flange, to accommodate horizontal translation of the casing and the exhaust tube with respect to the flange”. Therefore, claim 6 with dependent claims therefrom (claim 7) are considered allowable.
Regarding claim 11, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the thermal insulation comprises titanium” of claim 11.
The closet prior art reference, Goto (JP2001015296A), teaches a thermal insulation; however, the reference fails to disclose, suggest or teach “the thermal insulation comprises titanium”. Therefore, claim 11 is considered allowable.
Regarding claim 17, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “further comprising accommodating horizontal translation of the casing and the exhaust tube with respect to a flange, using a linear air bearing between the casing and the flange; wherein the flange levels the casing” of claim 17.
The closet prior art reference, Wake (US20040062352A1), teaches a flange that levels the casing; however, the reference fails to disclose, suggest or teach “further comprising accommodating horizontal translation of the casing and the exhaust tube with respect to a flange, using a linear air bearing between the casing and the flange”. Therefore, claim 17 is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763